OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                     AUSTIN
                                                                                             11.62




Fgton       v. saottish Rite I36naro;lsat
                                        wraoclation, 230 S. w.
   .
          %'%lY6WU3tther6tOthe X.@.616tUr6 -866d ~U%TOUV
aatv relative totcu:6%6z@&a6.     Thel66tanmtnmntb6lng
hrtlale 7l.80,Vernon% iknno?&M CW.1 Statut66, which
SOd6,      iIl6Ot~      66    this   OpiniOB     ie    ‘3WMlWBd,          W   iO~OW51




         ...Md   6ll6UUhbaildin&6~
         end aged by ISIS     of aa
         6OIl675==6ChOO1~~666;      ..." (=+QSis-O-6)
          To deter&m the uestlon in~0lv6d here it i6
?iZ%t 1690666627t0 SrrlW at the OOrXWt XWle OS aOnStrUa-
tlon a2 ap lid  to tax ~tlom.       mtiale VIII se&ton
1,cUths   EonstitutlonoiT6xs    rovldes  thatalitaree
shall     be eqml       aal    rmifora.        It 28 the ah&i thaty
                                                                  of a
~ttoaitardpro~~laatOfhogsmoa6nbpropsrtJr
or oitiaetm and in turn it %6t ho duty or                           the oltlaem         t0
bear     & fair      ratabfspropmtioa            of    tha   (3
6ffOcdi.Z&such protection. Th6m?ore,
critbsll6rau6tptiymr it0 prot6Qt1on, thu6
fair and 6qu61 dlstributfon of the  burtlea dhioh
daandr ofthove   rharfry:fts b6na?lt6.    'LBrattia isthem-
tore the rule,          and emnptloa           fraa tor6tion         the esoeptloa.
C00ley 0n TaratiOa, 864an4 Edith,                        p.804; f&b006 TO
et al, 74 oa. US.   sreaptloa, be*                        t,he ecmpfirm to%F
general    rulea is sot tavorsd,                and,    wh6a      found   to 0-t
the     enaotaeatby rhiohit isgM%a will   riotb6 tublargd by
OOn6trUtJtiOn, but, on the Oontmhq  ti3.l  be 6triOtl.yQoa-
StPUab. f&n46 Y. khrroa,4 8. W. 619 # Santa Rosa Iafina-
cry v. San iiatoalo,230 8, w. 0311 Co6ley on Tazstloa,
ewond      EdItIon, pp. 204.203.

wh6th6rorrmtTyl6r
Thed6t;smtna~VO
Lioaorablewarren %.oDotild,page s



(~lOO,OOO.OO), hsrlng two thOUBand shares Of a par Value
of FISty Dollars ($50.00) eaoh. Thsss shares are subjeat
to entering Into the ohannels of Oossisrao. Fe aaaaot say
thst the i.nve6t6mnt or sapltal in the oorporatlen Is 66
endowsent for ths bonsflt   ot ths mblio at large, or that
ths buildlrqs in wh1ah it siightbs Invssted lrs bar ths
pub110 use. w'eare, thersfom, of the opinion that the
sohool l.6 qusstfon  16 not a WpublIc aollegs" 8s that tera
IS used in Artlale 7150, Vernon*6   Annotated Civil Statutes.
             We next   pass to the question of the lffeot on
suah sohools og the portion of Artiole 0150, Vernoa*s An-
notrted    Civil Statutes,   whloh provides far an exemptlen
for all buIlblng                        and owned by persons or
awoolatIon6 of                          purge      As 6tated
sbo~s our inVsst%@.tlon d18010666 that ths bulldlngs owned
by Tyler ComsisralalColleg6 are not used      6xalu6lrely by
the oollsgs ror sohool purgo608. In View of suoh faot,
we find it unnepes6uy to paw upon the qwstion as to
whether or not saoh boilding would bs exsmpt 1n ths eVeat
It i6 wed sx~lusl~sly iOr sohool pur&Mses. For, the use
o? a prt of the property for other than 6ohool purpo606,
yl,","In any ersnt rsmots the buildings Xrom the exssip
         Red Y. Johnson, 5S Tex. 884; EdmuMs f. P! Antonio,
55 S: t. 495l Llttls Th6atM I. City Of XNlla8, l&C 3. 0.
 (Ed) 86S.
          You are rurther adrlred that  w4 40 not belier0
ths term wbulldlng- should bs l xpanQsd to InOluae ~6rsonal
           iTears of the opinion that if sooh sohools are
ifixs?to     ally6X66Qt1On at all it Is llmlted to the bulld-
146 and lsnds ussd exala6lv6ly and owned for sehsol pur-
poses and dew not apply   to the psrsonal propsrty.

                On June &O, 1034, ?onorabls Scott Oalws,   A66%6t-
ant   AttorMyGeasral, in a lbeter oplalon, held that ths
furniture and fIxtur68 of sush 6OhOoh were sxempt. Insa-
far as thsrs la a oonfllot between thi8 opinion anO that of
the Xonorabl6 Scott M.nss, ths lattsr is hsrsby OXph6664
orurmled .
IWnorable Warrea !doDonald, pI3BTe
                                 4